Citation Nr: 0607528	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  00-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disability.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from January 1946 
to December 1948 and from March 1951 to June 1952.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of rating actions of the Department 
of Veterans Affairs (VA), Lincoln, Nebraska, Regional Office 
(RO).  

In a March 2001 decision, inter alia, the Board denied the 
veteran's claims of entitlement to service connection for a 
right knee disability, claimed as secondary to a service-
connected left knee disability, and entitlement to a TDIU.  

The veteran appealed the Board's March 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC).  In a March 2004 Order, inter alia, the CAVC adopted 
an agreement that had been reached between the appellant and 
the Secretary of VA that vacated the March 2001 decision as 
to the issues noted above and remanded the matter to the 
Board for further development and re-adjudication.  

When this matter was last before the Board in January 2005, 
it was remanded to the RO for further development consistent 
with the directives of the CAVC in its remand Order.  
Following the completion of the requested development, a 
supplemental statement of the case was issued in October 
2005, and the case was returned to the Board for further 
appellate review.

As will be noted in the remand section below, following the 
issuance of the October 2005, supplemental statement of the 
case, there was associated with the claims file a VA 
examination report, dated later in October 2005, pertaining 
to the examination of the veteran's service-connected left 
knee disability.  This examination report did not mention the 
veteran's right knee disability and is therefore not 
pertinent to the issue currently on appeal.  Consequently, 
the Board can proceed with further appellate review without 
the need to remand the matter to the RO for initial review 
and the issuance of a supplemental statement of the case as 
to this issue.  

The issue of entitlement to total rating based on individual 
unemployability due to service-connected disabilities is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The RO notified the appellant of the evidence and 
information needed to substantiate his claim for service 
connection for a right knee disability.  All evidence 
necessary for review of the issue considered herein on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claim and the evidence necessary to substantiate it.

2.  A right knee disability was not shown in service, nor was 
arthritis of the right knee manifest within the first post-
service year.

3.  The preponderance of the evidence demonstrates that the 
veteran's right knee disability is not proximately due to or 
the result of a service-connected disability, including a 
left knee disability.  

4.  The preponderance of the evidence demonstrates that the 
veteran's right knee disability has not worsened as a result 
of a service-connected disability, including a left knee 
disability.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service, may not be presumed to be related to service, and is 
not shown to be aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a right knee disability.  He claims that his right knee 
disability should be service connected on the basis that it 
is secondary to his service-connected left knee disability, 
either on a direct basis or by way of aggravation.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issue on appeal will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the January 1999 
rating decision; January 2000 statement of the case; March 
2001 Board decision; January 2005 Board remand; and October 
2005 supplemental statement of the case; which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  In correspondence from the RO dated in 
April 2005, the veteran was provided with additional notice 
regarding the evidence needed to succeed in his claim and the 
relevant provisions of the VCAA.  

During the course of this appeal, the Court decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Because the VCAA was 
enacted after the first AOJ adjudication of the veteran's 
claim, the notice provided to the veteran in this case was 
given after that rating decision.  Notwithstanding that fact, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, there has been substantial 
compliance with Pelegrini II and to decide the appeal would 
not be prejudicial error to the veteran.

The Board also acknowledges that while the April 2005 letter 
from the RO to the veteran contained a specific request for 
the veteran to provide any evidence in the veteran's 
possession that pertained to the claim or something to the 
effect that the veteran give VA everything he had that 
pertained to his claim, the earlier development notices did 
not.  38 C.F.R. § 3.159(b)(1) (2005).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in any prior notice did not harm the veteran, and 
it would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or attempted to obtain the veteran's treatment records as 
they were identified by the veteran.  Neither the veteran nor 
his representative have given any indication that there are 
additional treatment records that would provide greater 
insight into the origin of the veteran's disability at issue 
than is already of record.  

Consequently, it does not appear that there are any 
additional pertinent treatment records or other records to be 
requested or obtained.  Any question regarding notification 
of the veteran of what evidence he was required to provide 
and what evidence VA would attempt to obtain has essentially 
been rendered moot by virtue of the fact that there is no 
indication of pertinent treatment other than that provided by 
VA, the record of which has already been obtained.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, it is noted that the veteran has been provided 
with three orthopedic examinations (in May 1998, October 
1999, and July 2005) that were conducted for the purpose of 
determining whether a current right knee disorder could 
possibly be related to service or to a service-connected 
disability.  Thus, the mandate outlined in 38 U.S.C.A. 
§ 5103A has been fulfilled.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  Having determined that the duty to notify 
and the duty to assist have been satisfied, the Board turns 
to an evaluation of the veteran's claim on the merits.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection for degenerative joint disease may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Analysis

As indicated, service connection is in effect for a left knee 
disability, evaluated as 10 percent disabling, based upon 
instability, under Diagnostic Code 5257, of VA's Schedule of 
Rating Disabilities, with a separate 10 percent disability 
rating awarded for degenerative joint disease with limitation 
of motion under Diagnostic Code 5010.  The veteran has 
claimed entitlement to service connection for a right knee 
disability.  The veteran has not argued, and in fact, there 
is no evidence that a right knee disability was incurred in 
service, or that degenerative arthritis of the right knee was 
shown within the first post-service year.  

In this case, the veteran's service medical records show 
extensive treatment for a left knee disability but make no 
reference to any right knee problems.  Post-service evidence 
shows that the veteran developed problems with his right knee 
many years after service.  VA examinations performed in 
September 1967 and September 1972 make no reference to any 
right knee problems.  In fact, the first documented findings 
pertaining to the right knee are contained in an August 1994 
VA orthopedic examination report.  The veteran complained of 
right knee pain, which the examiner attributed to a diagnosis 
of chondromalacia patellae.  However, no opinion was offered 
as to the etiology of this condition.  Accordingly, the Board 
finds that service connection on a direct or presumptive 
basis is not warranted.  

It is the veteran's primary contention that his right knee 
disability is proximately due to or the result of his left 
knee disability.  In the alternative, it has been averred 
that his right knee disability is aggravated by his left knee 
disability.  If the veteran is to be successful in his claim, 
essentially, the evidence before the Board must lead to the 
conclusion that it is at least as likely as not that his 
right knee disability is proximately due to or the result of, 
or aggravated by, the veteran's service-connected left knee 
disability.  38 C.F.R. § 3.310.  If the preponderance of the 
evidence shows otherwise, the veteran's claim must be denied.  

The veteran himself has theorized that his right knee 
disability is directly the result of his left knee 
disability, or at the very least aggravated thereby.  
Although the veteran earnestly believes this to be true, even 
an educated guess requires some evidentiary foundation to 
place the possibility of causation in equipoise with mere 
coincidence.  38 U.S.C.A. § 5107(a).  More specifically, with 
respect to any medical conjectures that could be made on his 
part, the veteran has not been shown to possess the medical 
background required to provide such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

The veteran has not offered, nor has there otherwise been 
received, evidence that could be construed as being in the 
category of supporting medical authority from those who do 
have the requisite medical background.

On the other hand, the medical evidence against the veteran's 
claim consists of the three reports of the VA orthopedic 
examiners (May 1998, October 1999, and July 2005), one of 
whom had the benefit of a review of the medical record 
contained in the veteran's claims file when they examined the 
veteran (July 2005) for the express purpose of determining 
the etiology of the veteran's right knee disability.  The May 
1998 VA orthopedic examination report documented a two year 
history of right knee pain.  Although the x-ray examination 
was negative, the diagnosis was degenerative joint disease of 
the right knee.  The examiner indicated that this condition 
was not secondary to the veteran's service-connected left 
knee disability but was due to a degenerative process.  An 
October 1999 VA orthopedic examination report contains a 
diagnosis of osteoarthritis of the knees, with no etiological 
opinion provided.

In the July 2005 report, as amended by a September 2005 
Addendum, the VA examiner, an orthopedic surgeon, 
specifically recognized that the veteran had a right knee 
disability diagnosed as right patellofemoral arthritis.  The 
examiner further indicated that the veteran's claims file and 
VA medical records were available for review.  Following a 
thorough historical review, and an equally thorough 
examination, the VA examiner who examined the veteran in July 
2005 unequivocally concluded that it is unlikely that the 
veteran's chronic acquired right knee disorder is causally 
related to service or the veteran's service-connected 
chondromalacia of the left knee.  The examiner further opined 
that it could not be said that the veteran's service-
connected left knee chondromalacia aggravates the veteran's 
right knee disorder.  

These VA examiners, particularly the orthopedic surgeon who 
examined the veteran in July 2005, set out reasons for their 
conclusions.  The examiners specifically ruled out the 
existence of objective evidence connecting the right and left 
knee problems.  With respect to the question set forth in 
Allen v. Brown, 7 Vet. App. 439 (1995) of whether the 
veteran's left knee disability has aggravated his right knee 
disability, the Board notes that the July 2005 examiner 
categorically addressed the question of aggravation with 
great specificity and concluded that there was no such 
aggravation.  Given that the July 2005 VA examiner's opinions 
were given in direct response to the RO's request and the 
Board's remand request that were before him which included a 
question as to the possibility of aggravation of one 
disability by another, and given the examiners' recognition 
of the veteran's left knee disability, the Board can come to 
no other conclusion than that the left and right knee 
disabilities were totally unrelated, in terms of causation, 
aggravation, or otherwise.  

In summary, the Board must conclude that the preponderance of 
the evidence fails to document that the veteran's right knee 
disability is proximately due to or the result of a service-
connected disease or injury or that his right knee disability 
has been aggravated by his service-connected left knee 
disability.  38 C.F.R. § 3.310(a) (2005).  Allen v. Brown, 7 
Vet. App. 439 (1995).  The veteran's claim must be denied on 
that basis.

The medical evidence, in fact, serves to contradict the 
veteran's contention that his right knee disability is 
related to a left knee disability.  Based upon the foregoing 
analysis, the Board finds that a preponderance of the 
evidence in this case is against the claim for service 
connection for a right knee disability on any basis.  As to 
the question of according reasonable doubt to the veteran's 
claim, on the basis of a thorough review of the record, it is 
concluded that there is no approximate balance of the 
evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
disorder at issue is related to service or a service-
connected disorder, and thus against the claim for service 
connection for a right knee disability.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for the claimed disorder must 
be denied.


ORDER

Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected left 
knee disability, is denied.  


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

In October 2005, additional medical evidence in the form an 
October 11, 2005, VA examination report pertaining to the 
examination of the veteran's service-connected left knee 
disability has been associated with the claims file.  
Contained within this report is medical evidence that is 
pertinent to an assessment of the severity of the veteran's 
service-connected disabilities at issue, and its effect on 
the veteran's employability.  Significantly, the evidence 
contained in the October 2005 VA examination report resulted 
in the assignment of an additional 10 percent disability 
rating to the veteran's service-connected left knee, and an 
increase in the combined disability evaluation resulting from 
the veteran's service-connected disabilities in combination.  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. § 19.31 
(2005).  Given that the additional medical evidence must be 
considered to be additional pertinent evidence, it is 
incumbent upon the RO through the AMC to review the evidence 
and issue an appropriate supplemental statement of the case.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The AMC should then conduct any 
necessary development deemed warranted, 
followed by the readjudication of the 
veteran's claim of entitlement to a total 
rating based on individual unemployability 
due to service-connected disabilities.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence (including that recently 
submitted) and applicable law and regulations pertinent to 
the claim currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.



	                  
_________________________________________________
	BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


